

116 S2393 RS: Clean Energy Jobs Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 385116th CONGRESS1st SessionS. 2393IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Heinrich (for himself, Mr. Manchin, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 18, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote a 21st century energy workforce, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Energy Jobs Act of 2019. 2.DefinitionsIn this Act:
 (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act).
 (2)Educational institutionThe term educational institution means— (A)an elementary school;
 (B)a secondary school; and (C)an institution of higher education.
 (3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Energy-related industryThe term energy-related industry includes each of the following industries: (A)The energy efficiency industry.
 (B)The renewable energy industry. (C)The chemical manufacturing industry.
 (D)The utility industry. (E)The alternative fuels industry.
 (F)The pipeline industry. (G)The nuclear energy industry.
 (H)The oil and gas industry. (I)The coal industry.
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (6)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (7)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)Minority-serving institutionThe term minority-serving institution means— (A)a Hispanic-serving institution (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)));
 (B)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)));
 (C)an Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)));
 (D)a Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)));
 (E)a Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b)));
 (F)a Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))); and
 (G)an Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).
 (9)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (10)SecretaryThe term Secretary means the Secretary of Energy. (11)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (12)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			3.Energy workforce development program
 (a)EstablishmentThe Secretary shall establish and carry out a comprehensive and nationwide program (referred to in this section as the program) in accordance with this section to improve education and training for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries) to increase the number of skilled workers trained to work in energy-related industries.
			(b)Workforce development
 (1)In generalIn carrying out the program, the Secretary shall— (A)encourage underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, unemployed energy workers, and so­cio­eco­nom­ic­al­ly disadvantaged individuals, to enter into science, technology, engineering, and mathematics fields;
 (B)encourage educational institutions to provide students with mentors and equip students with the skills, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating energy-related industries;
 (C)provide internships, fellowships, traineeships, apprenticeships, and employment at the Department of Energy, including at National Laboratories;
 (D)provide research grants and technical assistance to institutions of higher education, with priority given to minority-serving institutions;
 (E)provide students and other candidates for employment with the necessary skills and certifications for skilled, semiskilled, and highly skilled jobs in energy-related industries;
 (F)ensure that the program is in alignment with the Minorities in Energy Initiative of the Department of Energy;
 (G)engage with other programs and laboratories in the Department of Energy that are carrying out the Minorities in Energy Initiative of the Department of Energy; and
 (H)to the maximum extent practicable, collaborate with and support State workforce development programs to maximize the efficiency of the program.
 (2)PriorityIn carrying out the program, the Secretary shall prioritize the education and training of underrepresented groups for jobs in energy-related industries.
				(c)Direct assistance
 (1)In generalTo carry out the program, the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and guidance on internships) to educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs.
 (2)DistributionThe Secretary shall distribute direct assistance under paragraph (1) in a manner that— (A)is proportional to the needs of, and demand for jobs in, an energy-related industry; and
 (B)is consistent with the information obtained under subsections (e)(3) and (j).
 (d)Resource centerThe Secretary shall establish an online resource center— (1)to maintain and update information and resources on training programs for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and
 (2)as a resource for educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that would like to develop and implement training programs for the jobs described in paragraph (1).
 (e)Collaboration and reportIn carrying out the program, the Secretary shall— (1)collaborate with educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, and energy-related industries;
 (2)to facilitate the sharing of best practices and approaches that best suit local, State, and national needs, encourage and foster collaboration, mentorship, and partnership between—
 (A)industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that provide effective training programs for jobs in energy-related industries; and
 (B)educational institutions that seek to establish those programs; and
 (3)collaborate with the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, and energy-related industries—
 (A)to develop a comprehensive and detailed understanding of the workforce needs of and job opportunities in energy-related industries, by State and by region; and
 (B)to publish an annual report on job creation in the energy-related industries described in subparagraphs (A) through (L) of subsection (j)(2).
					(f)Guidelines for educational institutions
 (1)In generalThe Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the Director of the National Science Foundation, shall develop and provide to educational institutions voluntary guidelines or best practices for providing graduates with skills necessary for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries).
 (2)Input from industryIn carrying out paragraph (1), the Secretary shall solicit input from energy-related industries. (3)Energy efficiency and conservation initiativesThe voluntary guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for teaching students and families of students energy efficiency technology, manufacturing efficiency technology, community energy resiliency, and conservation initiatives.
 (4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote education in science, technology, engineering, and mathematics as it relates to job opportunities in the energy-related industries described in subsection (j)(2).
 (g)Outreach to minority-Serving institutionsThe Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions;
 (2)make resources available to minority-serving institutions to increase the number of skilled minorities and women qualified for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries);
 (3)encourage energy-related industries to improve opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and
 (4)work with the laboratories of the Department of Energy to increase the participation of underrepresented groups in internships, fellowships, training programs, and employment at those laboratories.
 (h)Outreach to displaced and unemployed energy workersThe Secretary shall— (1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy workers for emerging jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries);
 (2)make resources available to institutions that serve displaced and unemployed energy workers to increase the number of individuals trained for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and
 (3)encourage energy-related industries to improve opportunities for displaced and unemployed energy workers to participate in industry internships and cooperative work-study programs.
 (i)Enrollment in training and apprenticeship programsThe Secretary shall collaborate with industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll in training and apprenticeship programs for jobs in energy-related industries.
 (j)Guidelines To develop skills for an energy industry workforceThe Secretary shall, in collaboration with energy-related industries—
 (1)identify the areas within each energy-related industry that has the greatest demand for workers; and
 (2)develop guidelines for the skills necessary to work in each of the following energy-related industries:
 (A)The energy efficiency industry, including work in conservation, weatherization, retrofitting, and inspection and auditing of the industry.
 (B)The renewable energy industry, including work in the development, engineering, manufacturing, and production of renewable energy from renewable energy sources (such as solar, hydropower, wind, and geothermal energy).
 (C)The community energy resiliency industry, including work in installation of rooftop solar, battery storage, and microgrid technologies.
 (D)The fuel cell and hydrogen energy industry. (E)The manufacturing industry, including work in operations technology, operations and design in additive manufacturing, 3-dimensional printing, advanced composites and advanced aluminum and other metal alloys, industrial energy efficiency management systems (including power electronics), and other innovative technologies.
 (F)The chemical manufacturing industry, including work in construction (such as welding, pipefitting, and tool and die making) and in the position of instrument and electrical technician, machinist, chemical process operator, engineer, quality and safety professional, or reliability engineer.
 (G)The utility industry, including work in the generation, transmission, and distribution of electricity and natural gas, and in the position of electrician, dispatcher, utility technician, operator, lineworker, engineer, scientist, or information technology specialist.
 (H)The alternative fuels industry, including work in biofuel development and production. (I)The pipeline industry, including work in pipeline construction and maintenance and in the position of engineer or technical advisor.
 (J)The nuclear industry, including in the position of scientist, engineer, technician, mathematician, or security personnel.
 (K)The oil and gas industry, including in the position of scientist, engineer, technician, mathematician, petrochemical engineer, or geologist.
 (L)The coal industry, including in the position of coal miner, engineer, developer and manufacturer of state-of-the-art coal facilities, technology vendor, coal transportation worker or operator, or mining equipment vendor.
					4.Energy workforce grant program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a business or labor management organization that—
 (A)(i)is directly involved with energy efficiency, renewable energy technology, or reduction in greenhouse gas emissions, as determined by the Secretary; or
 (ii)works on behalf of a business or labor management organization that is directly involved with energy efficiency, renewable energy technology, or reduction in greenhouse gas emissions, as determined by the Secretary; and
 (B)provides services related to— (i)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies;
 (ii)energy efficiency, including energy efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high efficiency products and services, and auditing and inspection in energy efficiency;
 (iii)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology;
 (iv)advanced technologies that improve the conversion, use, and storage of carbon dioxide produced from fossil fuels, including carbon capture and storage and direct air capture;
 (v)nuclear energy, including nuclear research, development, demonstration, and commercial application; or
 (vi)fuel cell and hybrid fuel cell generation. (2)Labor management organizationThe term labor management organization includes a nonprofit organization or qualified youth or conservation corps that provides training to individuals to work for an eligible entity that is a business, or works on behalf of an eligible entity that is a business.
				(b)Establishment
 (1)In generalThe Secretary shall establish a program to provide grants to eligible entities to pay the wages of a new or existing employee during the time period in which the employee receives training to work in the renewable energy sector, energy efficiency sector, or grid modernization sector.
 (2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with stakeholders, contractors, and organizations that work to advance existing residential energy efficiency, shall establish guidelines for the program under paragraph (1) to determine the criteria for—
 (A)the wages or stipends that shall be paid using the grant funds; and (B)training received by an employee that qualifies under the program.
					(c)Grants
 (1)In generalAn eligible entity desiring a grant under subsection (b)(1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Priority for targeted communitiesIn providing grants under subsection (b)(1), the Secretary shall give priority to an eligible entity that—
 (A)recruits employees— (i)from the one or more communities that are served by the eligible entity; and
 (ii)that are minorities, women, veterans, individuals who are or were foster children, or individuals who are tran­si­tion­ing from fossil energy sector jobs; and
 (B)provides trainees with the opportunity to obtain real-world experience. (3)Use of grantsAn eligible entity may use a grant received under subsection (b)(1)—
 (A)in the case of an eligible entity with 20 or fewer employees, to pay not more than— (i)45 percent of the wages of an employee for the duration of the training, if the training is provided by the eligible entity; and
 (ii)90 percent of the wages of an employee for the duration of the training, if the training is provided by an entity other than the eligible entity;
 (B)in the case of an eligible entity with 21 to 99 employees, to pay not more than— (i)37.5 percent of the wages of an employee for the duration of the training, if the training is provided by the eligible entity; and
 (ii)75 percent of the wages of an employee for the duration of the training, if the training is provided by an entity other than the eligible entity; and
 (C)in the case of an eligible entity with not less than 100 employees, to pay not more than— (i)25 percent of the wages of an employee for the duration of the training, if the training is provided by the eligible entity; and
 (ii)50 percent of the wages of an employee for the duration of the training, if the training is provided by an entity other than the eligible entity.
 (4)Grant amountAn eligible entity may not receive more than $100,000 per fiscal year under subsection (b)(1). (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2024.
	
 1.Short titleThis Act may be cited as the Clean Energy Jobs Act of 2019. 2.DefinitionsIn this Act:
 (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.) (commonly known as the National Apprenticeship Act).
 (2)Energy-related industryThe term energy-related industry means an industry in which a substantial quantity of economic activity, in the determination of the Secretary, is economic activity relating to—
 (A)clean energy generation, transmission, distribution, consumption, storage, and conservation; (B)carbon capture;
 (C)fuels production or transportation; or (D)community energy resilience.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 and subparagraphs (A) and (B) of section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(a)(1)).
 (4)Labor organizationThe term labor organization has the meaning given the term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (7)Minority-serving institutionThe term minority-serving institution means— (A)a Hispanic-serving institution (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)));
 (B)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)));
 (C)an Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)));
 (D)a Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b)));
 (E)a Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b)));
 (F)a Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))); and
 (G)an Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))).
 (8)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)SecretaryThe term Secretary means the Secretary of Energy. (10)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (11)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (12)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			3.Energy workforce development program
 (a)EstablishmentThe Secretary shall establish and carry out a comprehensive and nationwide program (referred to in this section as the program) in accordance with this section to improve education and training for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries) to increase the number of skilled workers trained to work in energy-related industries with existing or expected worker shortages.
			(b)Workforce development
 (1)In generalIn carrying out the program, the Secretary shall— (A)encourage underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, unemployed energy workers, and socioeconomically disadvantaged individuals, to enter into science, technology, engineering, and mathematics fields;
 (B)encourage secondary schools and institutions of higher education to equip students with the skills, training, and technical expertise necessary to fill existing or expected worker shortages in energy-related industries;
 (C)provide internships, fellowships, traineeships, and apprenticeships at the Department of Energy, including at National Laboratories;
 (D)provide energy workforce-related research grants and technical assistance to institutions of higher education, with priority given to minority-serving institutions;
 (E)provide students and other candidates for employment with the necessary skills and certifications for high-skill, high-wage, or in-demand jobs in energy-related industries;
 (F)ensure that the program is in alignment with the Minorities in Energy Initiative of the Department of Energy;
 (G)engage with other programs that are carrying out the Minorities in Energy Initiative of the Department of Energy; and
 (H)to the maximum extent practicable, collaborate with and support State workforce development programs to maximize the efficiency of the program.
 (2)PriorityIn carrying out the program, the Secretary shall prioritize the education and training of underrepresented groups for jobs in energy-related industries.
				(c)Direct assistance
 (1)In generalTo carry out the program, the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and guidance) to local educational agencies, local workforce development boards, State educational agencies, State workforce development boards, institutions of higher education, nonprofit organizations, labor organizations, and apprenticeship programs.
 (2)DistributionThe Secretary shall distribute direct assistance under paragraph (1) in a manner that— (A)is reflective of the needs of, and demand for jobs in, an energy-related industry; and
 (B)is consistent with the information obtained under subsections (e)(4) and (j).
 (d)Resource centerThe Secretary shall establish an online resource center— (1)to maintain and update information and resources on training programs for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and
 (2)as a resource for local educational agencies, State educational agencies, institutions of higher education, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs working to develop and implement training programs for the jobs described in paragraph (1).
 (e)Collaboration and reportIn carrying out the program, the Secretary shall— (1)collaborate with local educational agencies, State educational agencies, institutions of higher education, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, and energy-related industries;
 (2)facilitate the sharing of best practices and approaches that best suit local, State, and national needs;
 (3)encourage and foster collaboration, mentorship, and partnership between—
 (A)industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that provide effective training programs for jobs in energy-related industries; and
 (B)local educational agencies, State educational agencies, and institutions of higher education that seek to establish those programs; and
 (4)collaborate with the Secretary of Labor, the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, and energy-related industries—
 (A)to develop a comprehensive and detailed understanding of the workforce needs of, and job opportunities in, energy-related industries, by State and by region; and
 (B)to publish an annual report on job creation in the sectors of energy-related industries identified under subsection (j)(1).
					(f)Best practices for educational institutions
 (1)In generalThe Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the Director of the National Science Foundation, shall develop and provide to local educational agencies, State educational agencies, or institutions of higher education best practices for providing postsecondary students with skills necessary for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries).
 (2)Input from industryIn carrying out paragraph (1), the Secretary shall solicit input from energy-related industries, especially energy-related industries with existing or expected worker shortages.
 (3)STEM educationThe best practices developed under this subsection shall promote education in science, technology, engineering, and mathematics as it relates to job opportunities in the sectors of energy-related industries identified under subsection (j)(1).
 (4)Energy efficiency and community energy resiliency initiativesThe Secretary shall develop and provide best practices for teaching elementary and secondary students and the families of those students about energy efficiency and community energy resiliency.
 (g)Outreach to minority-serving institutionsThe Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions;
 (2)make resources available to minority-serving institutions to increase the number of skilled minorities and women qualified for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries);
 (3)encourage energy-related industries to improve opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and
 (4)work with the Directors of the National Laboratories to increase the participation of underrepresented groups in internships, fellowships, training programs, and employment at those laboratories.
 (h)Outreach to displaced and unemployed energy workersThe Secretary shall— (1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy workers for emerging jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries);
 (2)make resources available to institutions that serve displaced and unemployed energy workers to increase the number of individuals trained for jobs in energy-related industries (including manufacturing, engineering, construction, and retrofitting jobs in energy-related industries); and
 (3)encourage energy-related industries to improve opportunities for displaced and unemployed energy workers to participate in industry internships and cooperative work-study programs.
 (i)Enrollment in training and apprenticeship programsThe Secretary shall collaborate with industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll in training and apprenticeship programs for jobs in energy-related industries.
 (j)Guidelines to develop skills for an energy industry workforceThe Secretary shall, in collaboration with energy-related industries, identify the sectors within each energy-related industry that have the greatest demand for workers and develop guidelines for the skills necessary to work in those sectors.
 (k)Rule of constructionNothing in this section authorizes any department, agency, officer, or employee of the Federal government to exercise any direction, supervision, or control over—
 (1)the curriculum, program of instruction, or instructional content of any State, local educational agency, or school; or
 (2)the selection of library resources, textbooks, or other printed or published instructional materials used by any State, local educational agency, or school.
				4.Energy workforce pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a business or labor management organization that—
 (A)(i)is directly involved with energy efficiency, renewable energy technology, or reduction in greenhouse gas emissions, as determined by the Secretary; or
 (ii)works on behalf of a business or labor management organization that is directly involved with energy efficiency, renewable energy technology, or reduction in greenhouse gas emissions, as determined by the Secretary; or
 (B)provides services related to— (i)energy efficiency and renewable energy technology deployment and maintenance;
 (ii)grid modernization; or (iii)reduction in greenhouse gas emissions through the use of other low-carbon technologies.
 (2)Labor management organizationThe term labor management organization includes a nonprofit organization or qualified youth or conservation corps that provides training to individuals to work for an eligible entity that is a business, or works on behalf of an eligible entity that is a business.
 (3)Pilot programThe term pilot program means the pilot program established under subsection (b). (b)EstablishmentThe Secretary of Labor, in consultation with the Secretary and in accordance with section 169(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)), shall establish a pilot program to provide competitively awarded cost-shared grants to eligible entities to pay for on-the-job training of a new or existing employee to work—
 (1)in renewable energy, energy efficiency, or grid modernization; or
 (2)on the reduction of greenhouse gas emissions. (c)Grants (1)In generalAn eligible entity desiring a grant under the pilot program shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary of Labor may require.
 (2)Priority for targeted communitiesIn providing grants under the pilot program, the Secretary of Labor shall give priority to an eligible entity that—
 (A)recruits employees— (i)from the 1 or more communities that are served by the eligible entity; and
 (ii)that are minorities, women, veterans, individuals who are or were foster children, or individuals who are transitioning from fossil energy sector jobs;
 (B)provides trainees with the opportunity to obtain real-world experience; and (C)has fewer than 100 employees.
					(3)Use of grant for Federal share
 (A)In generalAn eligible entity shall use a grant received under the pilot program to pay the Federal share of the cost of providing on-the-job training for an employee, in accordance with subparagraph (B).
 (B)Federal share amountThe Federal share described in subparagraph (A) shall not exceed— (i)in the case of an eligible entity with 20 or fewer employees, 45 percent of the cost of on-the-job-training for an employee;
 (ii)in the case of an eligible entity with not fewer than 21 employees and not more than 99 employees, 37.5 percent of the cost of on-the-job-training for an employee; and
 (iii)in the case of an eligible entity with not fewer than 100 employees, 25 percent of the cost of on-the-job-training for an employee.
						(4)Employer payment of Non-Federal share
 (A)In generalThe non-Federal share of the cost of providing on-the-job training for an employee under a grant received under the pilot program shall be paid in cash or in kind by the employer of the employee receiving the training.
 (B)InclusionsThe non-Federal share described in subparagraph (A) may include the amount of wages paid by the employer to the employee during the time that the employee is receiving on-the-job training, as fairly evaluated by the Secretary of Labor.
 (5)Grant amountAn eligible entity may not receive more than $100,000 per fiscal year in grant funds under the pilot program.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2020 through 2022.December 18, 2019Reported with an amendment